Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 are drawn to searching using crawling and indexing of 3D models, classified in (G06F 16/951: 	Indexing; Web crawling techniques).
II. Claims 12-15 are drawn to creating a database and searching the database, classified in (G06F 16/21: design/creation or maintenance of databases).
III.  Claims 16-20 are drawn to a search method to compare a search 3D model against a stored 3D models, classified in (G06V20/647: by matching two-dimensional images to three-dimensional objects)1.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention I has separate utility such as searching using crawling and indexing of 3D models.  Invention II has separate utility such as creating a database and searching the database.  Invention III has separate utility such as a search method to compare a search 3D model against a stored 3D models.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 2, 2022




    
        
            
        
            
        
            
    

    
        1 Note: There is no mention of a database within Group/Invention III.